Citation Nr: 1122724	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Pittsburgh, Pennsylvania Department of Veterans' Affairs (VA) Regional Office (RO).

In the April 2007 rating decision, the RO characterized the claim on appeal as whether new and material evidence was received to reopen a previously denied claim for entitlement to nonservice-connected pension.  The Board finds, however, that the matter of new and material evidence is raised in connection with entitlement to service connection claims and not with entitlement to nonservice-connected pension claims.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (finding that evidence in a pension claim is submitted to reflect the severity of the veteran's present condition and its impact on employability, rather than to "reopen" a previously disallowed claim on the basis of new evidence that would elaborate upon the earlier decision); See also Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (noting that a repeat claim for VA non-service-connected disability pension based on "permanent and total disability," where a similar claim has previously been denied, is not a claim to reopen, because permanent and total disability could be established on the basis of facts occurring since the prior final denial).  Thus, the issue on appeal is properly characterized above as entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for a permanent and total disability rating for nonservice-connected pension purposes.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Initially, the Board notes that the disabilities considered for nonservice-connected pension purposes by the RO include: insulin dependent diabetes mellitus, without complications, rated as 20 percent disabling; amputation of the second through the fifth toes of the right foot, rated as 10 percent disabling; essential hypertension, rated as noncompensable; and skin graft of the right thigh, rated as noncompensable; with a combined rating of 30 percent.

In his May 2005 claim, the Veteran reported that he had not worked since September 2005, he had worked in a warehouse, he did not work at this time, and his highest education level included two years of college.  He also reported that his diabetes mellitus, peripheral neuropathy of the legs, hypertension, and another dysfunction which is illegible prevented him from obtaining or maintaining gainful employment.  The Veteran stated that these disabilities began in January 2006.  Thereafter, in a September 2006 statement, the Veteran reported that his diabetes prevented him from working.  

Private medical records from May 1998 to July 1998 reflect that the Veteran sustained injuries when his lawnmower ran over his right foot.  He underwent surgery in May 1998 in which the second, third, fourth and fifth toes of the right foot were completely amputated through the base of each of the phalanges at the level of the proximal phalanx.  The Veteran also underwent a skin graft to the right foot from the right thigh in May 1998 to repair an open wound with a 100 percent take.  

VA outpatient treatment reports from January 2006 to May 2007 reflect treatment for diabetes mellitus, hypertension, hearing loss, minimal non-proliferative diabetic retinopathy in both eyes, and mycosis of the toenails.  

The Board notes that the Veteran submitted a VA medical notice, received in December 2008, indicating that a sleep study had been performed earlier and he had been diagnosed with sleep apnea.  This report also indicates that the Veteran was scheduled for a CPAP study in November 2008 to treat his sleep apnea.  Diagnostic Code 6847 provides a 50 percent disability rating when the [sleep apnea] disability requires the use of a breathing assistance device such as a CPAP machine, 38 C.F.R. § 4.97.  Therefore, as the record indicates the Veteran's nonservice-connected sleep apnea may require a CPAP machine, the VA outpatient treatment reports regarding treatment for sleep apnea, which have not been associated with the record, should be obtained.  

As there have been no VA medical records have been associated with the file since May 2007, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The evidence of record reflects that the RO has not considered the nonservice-connected disabilities of hearing loss, diabetic retinopathy, mycosis of the toenails or sleep apnea in determining the Veteran's entitlement to permanent and total disability rating for nonservice-connected pension purposes.  Thus, upon remand, the RO should consider all of the Veteran's nonservice-connected disabilities in determining entitlement to permanent and total disability rating for nonservice-connected pension purposes.

Notwithstanding the findings in the record of hyperlipidemia and elevated cholesterol, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1131; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  In addition, the Veteran's diagnosis of hyperglycemia in the VA outpatient treatment records is not, in and of itself, a disease or disability for which service connection can be granted.  Hyperglycemia is defined as an abnormally increased content of glucose in the blood.  See Dorland's Illustrated Medical Dictionary, 28th edition, 794.  A January 2006 VA outpatient treatment report notes diagnosis of hyperglycemia which was indicative pathology of a new onset of diabetes mellitus.

The Board also finds that, given that the above evidence pertaining to the Veteran's employment speaks to his to unemployability and the medical evidence indicates the treatment of several nonservice-connected disabilities, some of which were not previously considered by the RO, a VA medical examination and opinion should be obtained as to the Veteran's employability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from May 2007 to the present from the VA Pittsburgh Healthcare system, University Drive Division.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The RO/AMC should schedule the Veteran for a VA examination by an appropriate specialist, to determine the current nature and etiology of all of his current nonservice-connected disabilities identified, including:  diabetes mellitus, hypertension, amputation of the second through the fifth toes of the right foot, skin graft of the right thigh, sleep apnea, hearing loss, diabetic retinopathy, and mycosis of the toenails.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.   

a.  The evaluation should consist of all necessary testing, for each disability.  

b.  The examiner is asked to comment on the degree of severity of each identified nonservice-connected disability and their affect on the Veteran's employment and activities of daily living.  

c.  The examiner should opine as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his nonservice-connected disabilities, either separately or in conjunction, consistent with his age, education, and work experience.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


